



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Steepe, 2014 ONCA 65

DATE: 20140123

DOCKET: C53771

MacPherson, Gillese and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lee Steepe

Appellant

Julia DeFilippis, for the appellant

Michelle Campbell, for the respondent

Heard: January 22, 2014

On appeal from the conviction entered on Aril 28, 2011 by
    Justice Paul Robertson of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On consent, leave to appeal is granted, the fresh evidence relating to
    the value of the property is admitted, the appeal is dismissed, and the
    indictment is amended to substitute a conviction for possession of property
    obtained by crime under $5,000.  The sentence remains the same.


